UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3051



D. JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          and

BARBARA BURNEY; JAMES EDWARD RHODES; EARNSTINE
BROWN,

                                                       Plaintiffs,

          versus

JONES COUNTY, NORTH CAROLINA,

                                             Defendant - Appellee,

          and


J. ROBERT JARMAN; LESLIE D. STRAYHORN; NOLAN
JONES; RIVERS & ASSOCIATES, INCORPORATED;
LARRY MEADOWS; ROBERT L. MATTOCKS; HORACE B.
PHILLIPS; CHARLES BATTLE, JR.,

                                                       Defendants.



                            No. 96-1278


D. JOHNSON WILLIS,
                                            Plaintiff - Appellant,
          and

BARBARA BURNEY; JAMES EDWARD RHODES; EARNSTINE
BROWN,

                                                        Plaintiffs,

          versus

JONES COUNTY, NORTH CAROLINA,

                                              Defendant - Appellee,

          and


J. ROBERT JARMAN; LESLIE D. STRAYHORN; NOLAN
JONES; RIVERS & ASSOCIATES, INCORPORATED;
LARRY MEADOWS; ROBERT L. MATTOCKS; HORACE B.
PHILLIPS; CHARLES BATTLE, JR.,

                                                        Defendants.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CA-94-13-4-H)

Submitted:   June 20, 1996                 Decided:   July 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Johnson Willis, Appellant Pro Se.    Mark D. Bardill, Trenton,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 95-3051 Appellant appeals a district court order grant-

ing the Defendants' motion to continue the trial and pretrial dates

to March 11, 1996. Although this appeal was interlocutory when

filed, it is now ripe because the district court entered final

judgment prior to this Court's review of the appeal. See Equipment
Finance Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347

(4th Cir. 1992). In No. 96-1278, Appellant appeals from the dis-

trict court's order denying relief on his 42 U.S.C. § 1983 (1988)

complaint on the basis of res judicata.
     We have reviewed the record and the district court's opinion

and orders and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Willis v. Jones County, No.
CA-94-13-4-H (E.D.N.C. Nov. 24, 1995; Feb. 22, 1996). We deny

Appellant's motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3